Citation Nr: 0321793	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from January 
1973 to January 1981.  He had subsequent service with the 
U.S. Air Force Reserves with active duty from January 1991 to 
April 1991.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran's appeal originally included 
the issues of service connection for a respiratory disorder 
and depression.  These matters were resolved in the veteran's 
favor in a September 2002 rating decision.  Therefore, the 
issues are not currently before the Board.   

The veteran requested a personal hearing in December 1996 
correspondence.  However, in February 1997, he asked that the 
hearing be cancelled. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is evidence of left shoulder injury in service in 
1980, but no evidence of a chronic left shoulder disorder in 
service and no evidence confirming continuous left shoulder 
symptoms immediately after service.  

3.  The veteran suffered a documented work-related left 
shoulder injury in October 1993.  

4.  There is no competent, probative evidence of record of a 
nexus between the veteran's current left shoulder disability 
and his periods of active service.  


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 1996 rating decision, December 
1996 statement of the case, and supplemental statements of 
the case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence needed to 
substantiate his claim.  A discussion of the evidence needed 
for the appeal was also included in letters dated in July 
1997 and April 1998.  In addition, in an April 2003 letter, 
the RO explained the notice and assistance provisions of the 
VCAA, including VA's duty to assist the veteran in obtaining 
certain types of evidence, and the veteran's responsibility 
to provide evidence or information needed to secure evidence.  
The letter also again explained the requirements for 
prevailing in a claim for service connection.  Finally, the 
June 2002 supplemental statement of the case provided the 
text of the relevant regulations implementing the VCAA.  
Thus, the Board finds that the veteran has received all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, 
private medical records as provided or authorized by the 
veteran, records from the Social Security Administration, and 
reports of medical examinations and opinions.  38 U.S.C.A. § 
5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
With respect to service medical records, the Board emphasizes 
that multiple attempts have been made to ensure that all 
available records, particularly from the veteran's service in 
the Army, have been associated with the claims folder.  
Service medical records were originally obtained in 1996.  In 
December 1997, the National Personnel Records Center stated 
that all medical records from the veteran's service in the 
Army had been forwarded to the RO in 1996.  Another attempt 
to secure service medical records in 1998 yielded a response 
from the Records Management Center in 1999, but consisted of 
dental records only.  The response indicated that these 
records were all the service medical records found for the 
veteran.  Thus, to the extent it is argued or suggested that 
service medical records are incomplete, documentation in the 
claims folder indicates that no additional service medical 
records exist.  The Board is satisfied that the duty to 
assist has been met.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, he Board may 
proceed to adjudicate the appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records showed that in April 1980, the 
veteran complained of left shoulder injury more than three 
weeks ago.  He fell on a motorcycle and landed on the left 
arm.  Examination revealed no swelling, discoloration, or 
tenderness to touch, but did show pain with lifting the arm 
higher than chest level.  The assessment was rule out damaged 
ligament.  The veteran was referred the same day to the troop 
medical clinic, where physical examination was unchanged.  X-
rays of the left shoulder were normal.  The assessment was 
pulled muscle.  The veteran returned in June 1980, 
complaining of left shoulder pain for two months.  
Examination showed no edema or discoloration, but reflected 
pain on abduction and tenderness over the joint.  The 
assessment was shoulder pain due to past accident.  The 
veteran was again referred the same day to the troop medical 
clinic, where there was no change in examination findings.  
The assessment was muscular arm strain.  The August 1980 
report of physical examination at separation showed no 
abnormality of the left shoulder or upper extremities.  The 
veteran made no report of painful or "trick" shoulder on 
the accompanying report of medical history and no mention of 
injury.  

Reserves records included reports of examination and medical 
history in August 1989.  No abnormality of the left shoulder 
was found.  There was no report of painful or "trick" 
shoulder or of left shoulder injury on accompanying report of 
medical history.  Similarly, there was no mention of painful 
or "trick" shoulder or of left shoulder injury on the March 
1990 report of medical history.  The August 1991 report of 
periodic flying examination again found no abnormality of the 
left shoulder.  The accompanying report of medical history 
disclosed no report of painful or "trick" shoulder or of 
left shoulder injury.   

Records from W. Montgomery, III, M.D., dated in March 1994 
reflected his initial evaluation of the veteran.  He reported 
suffering original left shoulder injury in October 1993, when 
working.  He was restraining a violent patient and fell 
backwards onto an abducted and extended arm.  The veteran 
stated that he "had no old injuries to the shoulder prior to 
this [incident]."  The assessment was primary impingement 
versus subluxation with secondary impingement.  March 1994 
magnetic resonance imaging (MRI) of the left shoulder showed 
some scar tissue and possible loose fragments in the anterior 
labrum, which most likely represented anterior labral tear or 
injury with subluxation.  Later in March, the veteran 
underwent arthroscopic surgery, which revealed superior 
labrum anterior posterior and partial biceps tear.  Admission 
notes reflected history of injury only in October 1993, with 
original diagnosis at that time of tendonitis.  The veteran 
underwent additional arthroscopic evaluation and treatment in 
May 1995.  The only injury noted in associated records was in 
October 1993.  Findings were left shoulder long head of 
biceps tear, possible rotator cuff tear, with impingement.  

Records from G. McCarthy, M.D., included an initial intake 
form completed by the veteran.  It was noted that he was to 
be evaluated for left shoulder injury.  He denied every 
having any other injury, whether related to work or not.  Dr. 
McCarthy's August 1994 report of evaluation indicated that 
the veteran was working as a registered nurse when he 
incurred a left shoulder injury in October 1993.  All post-
injury treatment was reviewed.  No history given of prior 
left shoulder injury; Dr. McCarthy indicated that "[t]here 
is nothing in [the veteran's] past history to indicate a 
prior shoulder problem.  The mechanism of injury is 
consistent with his diagnosis."  The diagnosis was partial 
tear of the bicipital tendon with teat in the superior-
anterior labrum, left shoulder.  Subsequent reports of 
evaluation in October 1994 and September 1995 included no 
mention of injury other than the October 1993 incident and 
offered no finding from the veteran's past history to 
indicate a prior shoulder problem.  

VA medical records included the notation of history of left 
shoulder surgery with sporadic references only to left 
shoulder pain.  Records reflected evaluation and treatment 
for right shoulder pain, not currently at issue.  Similarly, 
records from the Social Security Administration included a 
disability determination without reference to left shoulder 
disorder.  

July 1996 statements from the veteran's wife and from a 
friend, A.T., related that the veteran fell from his 
motorcycle in April or May 1980 and injured his shoulder.  He 
was told he had a sprained shoulder or a pulled muscle.  It 
was painful even a few months later.   

In his December 1996 notice of disagreement, the veteran 
stated that he first injured both of his shoulders in service 
in Germany, from 1977 to 1979.  X-rays ruled out 
acromioclavicular separations, but he believed that internal 
damage was caused at that time.  He explained that he never 
sought treatment after the 1980 injury because he believed 
that he had a strained muscle, as he had been told.  The 
veteran was trying to locate a soldier he knew during his Air 
Force Reserves time who would corroborate his story that he 
had pain in his left shoulder in February and March 1991.  He 
stated that he was convinced that his left shoulder injury 
began in Germany and was misdiagnosed and never healed 
properly.  It was then aggravated by the 1980 injury and 
again misdiagnosed and never healed properly, which increased 
susceptibility to injury.  

The veteran's July 1997 statement again related that he 
injured both shoulders while stationed in Germany, probably 
in the winter of 1978, when he slipped and fell on an icy 
sidewalk.  The assessment at that time as bilateral muscle 
sprain.  The right shoulder problem resolved, but the left 
shoulder had intermittent pain.  He injured the left shoulder 
again in April 1980 in the motorcycle accident.  The 
assessment at that time and in June 1980 was pulled or 
strained muscle.  The veteran explained that he was seen by a 
medical specialist, not a physician or orthopedist.  He again 
stated that he did not seek further treatment because he 
believed it was a muscle issue.  The veteran asserted that he 
did mention the left shoulder injury to the examining 
physician at separation.  When he raised the arm as asked, 
the physician stated that it looked normal to him.  The 
veteran now thought that a more detailed orthopedic 
examination would have been appropriate.  He indicated that, 
when evaluating him for the October 1993 injury, Dr. 
Montgomery had asked him whether he had ever injured the 
shoulder in the past.  The veteran believed the doctor asked 
the question because the amount of damage he found was 
incongruent with the injury.  He personally felt that the 
amount of damage was very severe for the fall he took, which 
he described as occurring while he was already bent over, 
such that he hand was no more than 18 to 24 inches from the 
floor.  The veteran believed that he suffered a tear in the 
biceps muscle, tendon, and ligament in the accident in April 
1980 and continued to exacerbate the injury over time, which 
resulted in the injury in October 1993.   

In an April 1998 statement, the veteran discussed a VA study 
concerning shoulder injuries.  He felt that the study 
supported his theory that his original left shoulder injury 
in service, left untreated, resulted in ultimate left 
shoulder injury.   

The veteran was afforded a VA orthopedic examination in 
October 1998.  He related that he first injured his left 
shoulder in service in 1978, when he slipped in the snow and 
fell backwards, landing on his outstretched palm.  X-rays 
were negative.  He was treated conservatively and returned to 
duty.  In 1979 he suffered another slip and fall with 
reinjury to the left shoulder.  Also, in 1980, he injured the 
left shoulder in a fall from a motorcycle.  X-rays were 
negative.  He was told he had muscle strain.  The veteran 
described having left shoulder problems since that time.  He 
then described the October 1993 work-related incident in 
which he fell backward onto the left shoulder and arm.  He 
said the fall was not very forceful.  Subsequent treatment 
was discussed.  After examining the veteran, the examiner 
stated that, if the veteran's history was accurate, and he 
had no reason to doubt him, he suffered three left shoulder 
injuries in service.  However, the veteran was able to go on 
and work in several different positions culminating in 
becoming a nurse in 1986.  It was not until October 1993 that 
the left shoulder problem really recurred.  According to the 
veteran, the fall was minor and, were it not for the previous 
shoulder problem, this injury would not have been as severe.  
The examiner added that, "[w]ith no evidence to the 
contrary, this may well be appropriate."    

In July 2002, the veteran underwent another VA orthopedic 
examination.  He again described two left shoulder injuries 
in service from slipping in the snow and falling.  He did not 
seek any medical attention at that time.  In 1980, he fell 
from a motorcycle, landed and rolled onto the left shoulder.  
X-rays were negative and he was treated conservatively.  He 
thereafter had restrictions as to lifting and overhead 
activities.  After service through 1984, the veteran 
complained intermittently of left shoulder pain.  He treated 
himself without seeking medical attention.  He reinjured the 
shoulder in 1986 while working with a patient.  The veteran 
sought medical attention in 1994, when he again had left 
shoulder problems.  He underwent arthroscopic surgery in 1994 
and 1995.  The examiner noted that review of the chart 
reflected a fall in October 1993 while working, with injuries 
including to the left shoulder.  Examination, including 
current X-rays, was performed.  The examiner indicated that 
the veteran was stated to have had multiple episodes of left 
shoulder injury in service, as well as injury in 1986.  He 
stated that the labral lesion and biceps tear could be due to 
any one of these traumatic events.  In addition, there was a 
documented injury in 1993, which could also have caused the 
preoperative symptoms.  The examiner concluded that, 
"without documentation of functional restrictions after the 
initial service-related injuries, it is unlikely that his 
current condition and disability of the left shoulder is 
service-connected."    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records document only one left shoulder 
injury in service in 1980.  Symptoms are shown to have 
existed from April to June, with diagnoses of pulled or 
strained muscle.  There is no indication from the record that 
the injury resulted in chronic, rather than acute and 
transitory, symptoms.  Specifically, the report of the August 
1980 separation examination reflects no left shoulder 
abnormality.  Despite the veteran's assertion that he 
mentioned it to the examining physician, the report of 
medical history completed by the veteran reflects no history 
of injury or symptoms in the left shoulder.  Similarly, 
subsequent active duty and Reserves records thereafter are 
negative for findings or history of shoulder injury.  
Therefore, although there is record of left shoulder injury 
in service, the record does not support a finding of chronic 
left shoulder disorder in service.  38 C.F.R. § 3.303(b).  

The veteran argues that any diagnosis from service of muscle 
strain or pull is not dispositive, stating that such 
diagnosis was rendered by a medical technician rather than a 
physician.  By that same token, however, the veteran's 
personal opinion as to the correct in-service assessment of 
his left shoulder injury, offered as an individual with 
training as a registered nurse, has no more probative value.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
See Black v. Brown, 10 Vet. App. 279 (1997) (opinion of the 
veteran's wife, a registered nurse, regarding his heart 
attack was not a competent medical opinion as there was no 
evidence that she had special knowledge regarding cardiology 
or that she participated in the veteran's care).   
 
In addition, despite the veteran's contentions, there is no 
evidence to support a finding of continuous symptoms after 
service. Id.  He alleges that he had intermittent left 
shoulder problems ever since service.  However, Reserves 
records again reflect no mention of left shoulder injury or 
symptoms.  In fact, there is no evidence of left shoulder 
disorder until 1994, when Dr. Montgomery and Dr. McCarthy 
evaluated the veteran for left shoulder injury sustained in 
October 1993.  The Board emphasizes that records from both 
physicians reflect the veteran's own denial of prior left 
shoulder injury or other problem.    

Finally, the Board finds no competent, probative evidence of 
a nexus between the veteran's current left shoulder disorder 
and his active duty service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As 
discussed above, records from Dr. Montgomery and Dr. McCarthy 
are negative for any reference to left shoulder injury before 
October 1993, let alone an opinion relating the left shoulder 
disorder to active service injuries many years before.  The 
July 2002 VA orthopedic examiner states that any one of the 
injuries described by the veteran, including three in-service 
and two post-service injuries, could have caused the left 
shoulder disorder that required surgical treatment.  He also 
noted that the October 1993 injury could have caused the pre-
operative symptoms.  However, he essentially concluded that, 
absent documentation of functional restrictions after the 
initial in-service injuries, a relationship between the 
current disorder and service was unlikely.  As shown in the 
earlier discussion of service medical records, there is no 
evidence of functional restriction following the one 
documented left shoulder injury in service.  

The veteran essentially argues that prior in-service injuries 
left him susceptible to the severe injury that occurred in 
October 1993.  It is acknowledged that the October 1998 VA 
examiner essentially concluded that, absent evidence to the 
contrary, this theory could be correct.  However, the Board 
emphasizes that there is no indication that the examiner 
reviewed the service medical records, private medical 
records, or other portion of the claims folder.  In fact, as 
reflected in the examination report, the examiner relied 
solely on the history as provided by the veteran.  That 
history, describing three left shoulder injuries, is not 
supported by the service medical records of record.  A 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value).  Thus, to the extent the conclusion from the July 
2002 VA orthopedic examiner may be argued to support service 
connection, the Board finds that it lacks probative value.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(Board has a duty to analyze the credibility and probative 
value of evidence).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b).  There is no evidence of chronic left shoulder 
disorder or chronic residual of injury in service, no 
continuity of symptomatology thereafter, and no competent and 
probative evidence of a nexus between the current left 
shoulder disorder and the veteran's active duty service.  
Therefore, the appeal is denied. 
ORDER

Service connection for a left shoulder disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

